 Case 2:20-cr-00326-JFW Document 65-2 Filed 09/15/20 Page 1 of 2 Page ID #:688



1                                          EXHIBIT A
2          1.     Any AO-12 form or JS-12 form created that relates to the Master Jury
3    Wheels that were used to summon the grand jurors who returned the Indictment in this
4    case on July 30, 2020.
5          2.     Any other statistical or demographic analyses produced to ensure that the
6    Master Jury Wheels that were used to summon the grand jurors who returned the
7    Indictment in this case on July 30, 2020, were in compliance with the Jury Plan, Jury
8    Selection and Service Act, or the Constitution.
9          3.     The calculation of the number of potential jurors from each county in the
10   Western Division to ensure compliance with the Jury Plan.
11         4.     The Source Data in electronic form for the Master Jury Wheels used to
12   summon the grand jury who returned the Indictment in this case on July 30, 2020. The
13   data should include, as available, Race, Gender, Ethnicity, Year of Birth, Zip Code,
14   County, and Jury Division. The data should not include any personal information that
15   could be used to identify any individual such as name or street address.
16         5.     The Master Jury Wheels data, in electronic and accessible form that
17   includes, Juror Number, Race, Gender, Ethnicity, Year of Birth, Zip Code, County and
18   Jury Division. The data should not include any personal information that could be used
19   to identify any individuals such as name or street address.
20         6.     Any algorithm, in electronic form, used to select names and create the
21   Master Jury Wheels. The algorithm and any data pertaining to that algorithm shall be
22   produced under seal.
23         7.     The calculation of proportionality of counties as described in § 5 of the
24   Jury Plan.
25         8.     The records or data of any prospective juror removed from the Western
26   Division’s Master Jury Wheel or transferred to another Master Jury Wheel after their
27   names were run through the National Change of Address database. The records or data
28
                                                  1
 Case 2:20-cr-00326-JFW Document 65-2 Filed 09/15/20 Page 2 of 2 Page ID #:689



1    should include, as available, Race, Gender, Ethnicity, Year of Birth, Zip Code, County,
2    and Jury Division. The records or data should not include any personal information that
3    could be used to identify any individual such as name or street address.
4          9.     Information regarding how the National Change of Address database is
5    produced or compiled and when and how often it is updated.
6          10.    The date when the grand jurors who returned the Indictment in this case on
7    July 30, 2020 were summoned.
8          11.    The number of persons summoned from the Master Jury Wheels to be
9    considered as grand jurors. This number should further be categorized by number per
10   jury division.
11         12.    The juror qualification and summons forms for the persons summoned to
12   potentially become grand jurors.
13         13.    The Questionnaire, as defined by § 6 of the Jury Plan, sent to the
14   prospective grand jurors.
15         14.    The records of the prospective jurors who failed to return the
16   Questionnaire.
17         15.    The Juror Numbers for the persons selected as potential grand jurors from
18   January 1, 2020 to July 30, 2020.
19         16.    The disposition of each summoned potential grand juror as to excusal,
20   deferment, disqualification or selection as described in §§ 9-11 of the Jury Plan from
21   January 1, 2020 to July 30, 2020.
22         17.    The Juror Number for each grand juror who returned the Indictment in this
23   case on July 30, 2020.
24         18.    The attendance record and reason for absence by date of each grand juror
25   who returned the Indictment in this case on July 30, 2020.
26
27
28
                                                  2
